Case 4:21-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/27/2021 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA
                              KEY WEST DIVISION
                                  CASE NO:
 EDWARD SANCHEZ, an individual

                Plaintiff,
        vs.

 CITY OF KEY WEST, FLORIDA,

             Defendant.
 _______________________/
                                            COMPLAINT

        Plaintiff Edward Sanchez (“Plaintiff” or “Sanchez”), by the undersigned attorneys, files this

 civil action Complaint and Jury Demand (“Complaint”) against Defendant City of Key West,

 Florida (“Defendant”). The following allegations are based on personal knowledge as to Plaintiff’s

 own conduct and on information and belief as to the acts of others.


                               JURISDICTION AND VENUE

        1.      This civil action is brought pursuant to ADEA, 29 U.S.C. § 621 et seq., this Court has

 federal question jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1343(4).

        2.      Venue is proper in this judicial district because the Defendant is subject to personal
 jurisdiction therein by virtue of their substantial, continuous, and systematic commercial activities

 in this District. See 28 U.S.C. § 1391(b), (c). Venue is also proper because it is where a substantial

 part of the events or omissions giving rise to the cause of action herein occurred.

                                                  PARTIES

        3.      At all relevant times, Mr. Sanchez was over 40 years of age, see 29 U.S.C. § 631(a),

 and Defendant denied him employment, see 29 U.S.C. § 623(a)(1), (2).

        4.      Defendant City of Key West, Florida (“Defendant” or “KWFD”) is a governmental
 body established pursuant to the laws of Florida and is located within this judicial district and
Case 4:21-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/27/2021 Page 2 of 8




 provides fire safety for the City of Key West.

        5.      Defendant is a “employer” as defined by §11(b) of the Age Discrimination in

 Employment Act, as amended [29 U.S.C. §630(b)].and an employer within the meaning of 42 U.S.C.

 § 2000e(b).

        6.      Plaintiff Edward Sanchez (“Sanchez”) filed a timely charge with the United States

 Equal Employment Opportunity Commission (“EEOC”) (Charge No. 510-2017-02767) on May 5,

 2017, alleging that Defendant discriminated against him in employment based on his age.

        7.      All conditions precedent to this lawsuit have been performed or have occurred.

                                        (General Factual Allegations)

        8.      Sanchez was first hired by the City of Key West, Fire Department (“KWFD”) in

 October of 1986 and continued working for over 25 years.

        9.      Sanchez was extremely qualified for the position of firefighter given his 25 years of

 experience.

        10.     Sanchez left his position at KWFD in 2012. He was eligible and reapplied for the

 position of firefighter/EMT with KWFD.

        11.     During the application process he exceeded all other applicants in overall

 performance of the standard tests for the position.

        12.     Despite his exemplary performance, experience and letters of recommendations for

 two prior KWFD Fire Chiefs, Sanchez was passed over by younger applicants.
        13.     There were five positions available and all the applicants beside Sanchez and another

 individual were hired. The other individual was not hired due to a medical condition which required

 surgery.

        14.     These five applicants who were hired were all under 40 years of age and considerably

 younger than Sanchez.

        15.     Sanchez set a meeting with the then current KWFD Chief, Chief Davila who

 explained to Sanchez that he only hires young applicants. Chief Davila stated he preferred younger

 people because they could remain with KWFD for twenty years or more.
Case 4:21-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/27/2021 Page 3 of 8




         16.     In short, Chief Davila said Sanchez at 53 years of age was too old for the position of

 firefighter with KWFD.

         17.     Again, in January of 2017, KWFD was hiring for the position of Firefighter.

         18.     Sanchez applied for the position with KWFD and was excelled on all the tests for the

 position.

         19.     Again, Sanchez was passed over for a younger applicant in their 20s.

         20.     Clearly, Sanchez was discriminated and harassed based upon his age by KWFD

 supervisors and was given an unlawful reason not hiring Sanchez.
                                            COUNT I

 Unlawful Intentional Age Discrimination (Disparate Treatment) in Violation of the ADEA, 29
                                    U.S.C. § 621 et seq.

         21.     Sanchez realleges and incorporates herein by reference the foregoing paragraphs.

         22.     Sanchez filed a timely charge of age discrimination with the EEOC and has satisfied

 all preconditions to bringing this action. Sanchez has exhausted his administrative remedies. Sanchez

 timely files this suit following notice of his right to sue.

         23.     At all relevant times, the Defendant has been, and continues to be, an employer within

 the meaning of the ADEA, 29 U.S.C. § 630. At all relevant times, the Defendant has been engaged

 in interstate commerce within the meaning of the ADEA, id., and has employed, and continues to

 employ, twenty or more employees.
         24.     The ADEA makes it unlawful for employers and their agents “to fail or refuse to hire

 . . . any individual . . . because of such individual’s age.” 29 U.S.C. § 623(a)(1).

         25.     Sanchez was 58 years old at the time he applied for the Senior Counsel, Procedural

 Solutions position with the Defendant.

         26.     Sanchez was qualified for the position of Firefighter/EMT.

         27.     Significantly younger, less qualified individuals were hired instead of Sanchez.

         28.     Refusing to consider an applicant on the grounds that the applicant has more
 experience than an arbitrarily determined maximum was a way of intentionally weeding out older
Case 4:21-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/27/2021 Page 4 of 8




 applicants like Sanchez. KWFD believed that these older candidates were not desirable, qualified

 candidates because of stereotypes and unfounded assumptions regarding older workers’ commitment

 and their willingness to be managed by younger, less-experienced supervisors.

        29.       The Defendant’s violations of the ADEA were intentional and willful.

        30.       As a direct and proximate result of the foregoing violations of the ADEA, Sanchez

 has sustained economic and non-economic damages, including, but not limited to, denial of the

 wages and other benefits, lost interest on those wages and other benefits, and loss of any potential

 opportunity to advance within KWFD.

                                               COUNT II
                       Age Discrimination – Violation of Florida Statute 760.10(1)(a)
                                      As Against Defendant KWFD
        31.       Sanchez repeats and realleges each and every allegation in paragraphs 1 through 21

 above as though fully set forth at length herein.

        32.       At all times mentioned in this complaint, all provisions of the Florida Civil Rights

 Act of 1992 were in full force and effect and were binding on Defendant KWFD.

        33.       Sanchez is a 53-year-old male. During Sanchez’s application process with Defendant

 KWFD, Defendant KWFD through the conduct of its agents and managers discriminated against

 Plaintiff Sanchez on the basis of his age and subjected Plaintiff Sanchez to adverse employment

 actions on the basis of his age. Defendant KWFD’s discrimination included, but was not limited to,

 the following:
                  a.        Subjecting Plaintiff Sanchez to different terms, conditions, and discipline than

                            younger applicants;

                  b.        Subjecting Plaintiff Sanchez to arbitrary, unfair, and dishonest criticisms

                            regarding application process;

                  c.        Allowing KWFD supervisor/chief to single out Plaintiff Sanchez and subject

                            him to severe or pervasive adverse employment actions by denying him

                            employment based upon his age.

        35.       Sanchez filed timely charges of age discrimination and harassment with the Florida
Case 4:21-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/27/2021 Page 5 of 8




 Commission on Human Relations (“FCHR”, hereinafter) through the United States Equal

 Employment Opportunity Commission (“EEOC”, hereinafter). In his charges, Sanchez set forth

 examples of Defendant’s wrongful harassing conduct. A copy of Sanchez’s EEOC charge is attached

 hereto as Exhibit “A,” and is incorporated herein by reference. The FCHR has not made a

 determination with respect to the claims made in Sanchez’s EEOC charge. Sanchez waited 180 days

 from the date he filed his charge with the EEOC before filing this lawsuit. Therefore, Sanchez has

 exhausted all of his administrative remedies.

        36.     As a proximate result of Defendant’s unlawful conduct, as set forth above, Sanchez

 has suffered and continues to suffer substantial losses incurred in seeking subsequent comparable

 employment, earnings, deferred compensation, earning capacity, back pay, front pay, and other

 employment benefits, all to his detriment, in an amount to be shown according to proof.

        37.     As a further proximate result of Defendant’s unlawful conduct, Sanchez has suffered

 and continues to suffer psychological injuries, embarrassment, humiliation, mental anguish and other

 general damages, all to his detriment, in an amount to be shown according to proof.

        38.     Moreover, as a result of Defendant’s unlawful conduct, as alleged herein, Sanchez is

 entitled to reasonable attorneys’ fees and costs of said suit as provided by Florida Statute §760.11.

        39.     Sanchez demands judgment against the Defendant KWFD, a trial by jury on all issues

 so triable and any other relief this Court deems just and proper.



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Sanchez prays judgment against Defendants, as follows:

        1.      For special and economic damages, including but not limited to, back pay and front

                pay, past, present, and future income, compensatory damages, lost wages and lost

                employee benefits, for all causes of action;

        2.      For general damages and non-economic damages, mental and emotional distress

                damages, damages for physical injuries and anguish, and other special and general

                damages according to proof, for all Counts;
Case 4:21-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/27/2021 Page 6 of 8




        3.      For an award of interest, including prejudgment interest, at the legal rate;

        4.      For costs and fees of suit herein incurred;

        5.      For injunctive relief including requiring Defendant KWFD to adopt reasonable

                postings and changes in personnel policies and procedures regarding Age harassment,

                and discrimination, requiring training about Age discrimination for all managerial

                employees, for a permanent injunction enjoining Defendant KWFD, its agents,

                successors and employees and those acting in concert with them from engaging in

                each of the unlawful practices, policies, usages and customs set forth hereinabove,

                and for such other injunctive relief as the Court may deem proper;

        6.      For reasonable attorneys’ fees, including attorneys’ fees pursuant to the Florida

                Human Relations Act of 1992 § 760.11;

        7.      For reinstatement to the job of Firefighter/EMT (or to a comparable job) and backpay

                or, in the alternative, pay for such job beginning on the date the position in question

                was filled and extending for a reasonable time into the future;

        8.      For such other and further relief as the Court may deem proper.

                                     DEMAND FOR JURY TRIAL

         Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by jury of
 all issues so triable in this action.

 Dated this 27th day of July 2021.

                                                       Respectfully Submitted,

                                                       /s/ David McGill
                                                       __________________________________
                                                       David McGill, Esquire
                                                       Attorney for Plaintiff
                                                       The McGill Law Firm, LLC
                                                       2655 S. Le Jeune Rd Suite 310
                                                       786 375 5621 O
                                                       800 615 9815 F
                                                       Florida Bar No. 021872
                                                       dkmcgill@mcgilllegal.com
Case 4:21-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/27/2021 Page 7 of 8
                                                                    Exhibit A
      Case 4:21-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/27/2021 Page 8 of 8
EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Edward Sanchez                                                                 From:     Miami District Office
       412 White Street                                                                         Miami Tower, 100 S E 2nd Street
       Apt. 201                                                                                 Suite 1500
       Key West, FL 33040                                                                       Miami, FL 33131


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                  Telephone No.

                                                Mario R. Hernandez,
510-2017-02767                                  Investigator                                                         (786) 648-5841
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       X         The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)

                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                    On behalf of the Commission
                                           Jacqueline Gabriel for                                                   04/29/2021
Enclosures(s)                                                                                                              (Date Issued)
                                                                     Paul Valenti,
                                                                    District Director
cc:
           Respondent’s Representative                                               Charging Party’s Representative
           Shawn Smith                                                               David McGill, Esq.
           City Attorney                                                             PBY&A LAW FIRM
           CITY OF KEY WEST                                                          283 Catalonia Avenue, Suite 200
           P.O Box 1409                                                              Coral Gables, FL 33134
           Key West, FL 33041
